[a93014exhibit1031001.jpg]
SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
November 5, 2014, among Alion Science and Technology Corporation, a Delaware
corporation (the “Company”), the Subsidiary Guarantors (as defined in the
Indenture referred to herein) and Wilmington Trust, National Association (or its
permitted successor), as trustee (the “Trustee”) and Wilmington Trust, National
Association (or its permitted successor), as collateral agent (the “Collateral
Agent”) under the Indenture referred to below. W I T N E S S E T H WHEREAS, the
Company has heretofore executed and delivered to the Trustee and the Collateral
Agent an indenture (as amended and supplemented, the “Indenture”), dated as of
August 18, 2014 providing for the issuance of Third-Lien Senior Secured Notes
due 2020 (the “Securities”); WHEREAS, Company desires to suspend its reporting
obligations under the Exchange Act and, in connection therewith, suspend its
obligations to file reports with the SEC under Section 4.02 of the Indenture for
so long as the Company’s reporting obligations under the Exchange Act are
suspended; WHEREAS, the first paragraph of Section 9.02 of the Indenture
provides that the Company, the Subsidiary Guarantors, the Trustee and the
Collateral Agent may amend certain provisions of the Indenture and the
Securities with the consent of the Holders of at least a majority in aggregate
principal amount of the Securities outstanding; WHEREAS, Holders of at least a
majority in aggregate principal amount of the Securities outstanding (determined
as provided for by the Indenture) have duly consented in writing to the
amendments set forth in this Supplemental Indenture in accordance with the first
paragraph of Section 9.02 of the Indenture and all other conditions precedent
provided under the Indenture to permit the Company, the Subsidiary Guarantors,
the Trustee and the Collateral Agent to enter into this Supplemental Indenture
have been satisfied as certified by an Officers’ Certificate delivered to the
Trustee on the date hereof; WHEREAS, this Supplemental Indenture shall be
effective upon its execution by the Company, the Subsidiary Guarantors, the
Trustee and the Collateral Agent, and the amendments effected by this
Supplemental Indenture shall become operative with respect to the Securities in
accordance with Section 3 hereof; WHEREAS, the Company has requested the Trustee
and the Collateral Agent to join with it in entering into this Supplemental
Indenture for the purpose of amending the Indenture in accordance with Section 2
hereof as permitted by the first paragraph of Section 9.02 and 9.06 of the
Indenture; and WHEREAS, pursuant to Section 9.02 of the Indenture, the Trustee
and the Collateral Agent are authorized to execute and deliver this Supplemental
Indenture.



--------------------------------------------------------------------------------



 
[a93014exhibit1031002.jpg]
2 NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Subsidiary Guarantors, the Trustee and the Collateral Agent
mutually covenant and agree for the equal and ratable benefit of the Holders of
the Securities as follows: 1. CAPITALIZED TERMS. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Indenture.
2.AMENDMENT OF SECTION 4.02. Section 4.02 is hereby deleted in its entirety and
replaced with the following: SECTION 4.02. Reports and Other Information. (a) At
any time that the Company is subject to (or is voluntarily filing the reports
that would be required if the Company were subject to) the reporting
requirements of Section 13 or 15(d) of the Exchange Act and there are Securities
outstanding: (1) The Company shall file with the SEC (to the extent the SEC will
accept such filings) and will provide the Trustee and Holders with such annual
reports and such information, documents and other reports as are specified in
Sections 13 and 15(d) of the Exchange Act and applicable to a U.S. corporation
subject to such Sections, such information, documents and other reports to be so
filed and provided at the times specified for the filings of such information,
documents and other reports under such Sections and containing all the
information, audit reports and exhibits required for such reports. (2) If the
SEC will not accept such filings for any reason, the Company shall post the
reports specified in the preceding sentence on its website, in addition to
providing such information to the Trustee and the Holders, within the time
periods that would apply if the SEC would accept those reports. (b) At any time
that the Company is not subject to (and is not voluntarily filing the reports
that would be required if the Company were subject to) the reporting
requirements of Section 13 or 15(d) of the Exchange Act and there are Securities
outstanding: (1) The Company will prepare: (A) within 90 days after the end of
each fiscal year, audited year-end consolidated financial statements of the
Company and its Subsidiaries (including a balance sheet, statement of operations
and statement of cash flows) prepared in accordance with GAAP, together with a
report on the annual financial statements by the Company’s independent
registered public accounting firm, and a “Management’s Discussion and Analysis
of Financial Condition and Results of Operations”; (B) within 45 days after the
end of each of the first three fiscal quarters of each fiscal year, unaudited
quarterly consolidated financial statements of the Company and its Subsidiaries
(including a balance sheet, statement of operations and statement of cash flows)
prepared in accordance with GAAP and a “Management’s Discussion and



--------------------------------------------------------------------------------



 
[a93014exhibit1031003.jpg]
3 Analysis of Financial Condition and Results of Operations,” subject to normal
year-end adjustments and, in the case of the second and third fiscal quarters,
the period from the beginning of such fiscal year to the end of such fiscal
quarter; and (C) within 15 Business Days after the occurrence of an event that
would have been required to be reported in a Current Report on Form 8-K if the
Company would have been required to file such reports under the Exchange Act,
current reports containing substantially the same information required to be
filed in a Current Report on Form 8-K pursuant to Items 1.01, 1.02, 1.03, 2.01,
2.03, 2.04, 2.06, 3.03, 4.01, 4.02, 5.01 and 5.02(b) and 5.02(c) (other than
with respect to information otherwise required or contemplated by Item 402 of
Regulation S-K), in each case as in effect on the Issue Date; provided, however,
that no such report will be required (x) to include any exhibit, or (y) to
include a summary of the terms of, any employment or compensatory arrangement
agreement, plan or understanding between the Company (or any of its direct or
indirect parents or subsidiaries) and any director, manager or executive
officer, of the Company (or any of its direct or indirect parents or
subsidiaries). (2) For the avoidance of doubt, in no event shall the Company be
required (1) to comply with Section 302 or Section 404 of the Sarbanes-Oxley Act
of 2002, or Item 10(e) of Regulation S-K promulgated by the SEC (with respect to
any non-GAAP financial measures contained therein), in each case as in effect on
the Issue Date, (2) to provide separate financial information for (i) non-Wholly
Owned subsidiaries that may otherwise be required by Regulation S-X, (ii)
Subsidiary Guarantors that may otherwise be required by Rule 3-10 of Regulation
S-X, (iii) Subsidiaries whose securities are pledged to secure the Securities
that may otherwise be required by Rule 3-16 of Regulation S-X, (3) to comply
with any requirements of Regulation S-X promulgated by the SEC to the extent
such requirements were not complied with in the final prospectus of the Company
dated August 11, 2014 filed pursuant to Rule 424 with the SEC on August 14, 2014
or to otherwise provide any disclosure with respect to the results of operations
or any other financial or statistical disclosure not of a type included in such
Prospectus or (4) to provide financial statements in interactive data format
using the eXtensible Business Reporting Language. (3) The Company will make
available such information and such reports to the Trustee under this Indenture,
to any Holder of the Securities and to any beneficial owner of the Securities,
in each case by posting such information on any password- protected online data
system, and will make such information readily available on any
password-protected online data system to the Trustee, any holder of Securities,
any beneficial owner of Securities, any bona fide prospective investor, any
securities analyst or any market maker in the Securities (“Permitted Parties”)
upon certification to the Company as provided in Section 4.02(4) hereof. Any
such password-protected online data system may, at the Company’s option, require
a confidentiality acknowledgement in order to access the information and reports
contained thereon. The Trustee shall have no responsibility or obligation
whatsoever to determine if any such posting has occurred or for the content of
such reports.



--------------------------------------------------------------------------------



 
[a93014exhibit1031004.jpg]
4 (4) Any person who requests or accesses such financial information will be
required to certify to the Company (to the Company’s reasonable satisfaction)
that: (A) it is a Permitted Party; (B) it will not use the information in
violation of applicable securities laws or regulations; (C) it will keep such
provided information confidential and will not communicate the information to
any Person; and (D) it is not a Person (which includes such Person’s Affiliates)
that (i) is principally engaged in a Related Business, (ii) derives a
significant portion of its revenues from operation of a Related Business or
(iii) is a competitor of or other person who transacts business or plans to
transact business with the Company or any of its Subsidiaries. (5) To the extent
any such information is not so furnished within the time periods specified in
Section 4.02(a) hereof and such information is subsequently furnished, the
Company will be deemed to have satisfied its obligations with respect thereto at
such time and any Default with respect thereto shall be deemed to have been
cured; provided that such cure shall not otherwise affect the rights of the
Holders under Article VI if Holders of at least 30% in principal amount of the
then total outstanding Securities have declared the principal, premium, if any,
interest and any other monetary obligations on all the then outstanding
Securities to be due and payable immediately and such declaration shall not have
been rescinded or cancelled prior to such cure. (6) To the extent not satisfied
by the foregoing, the Company agrees that, for so long as any Securities are
outstanding, it will furnish to Holders and to securities analysts and
prospective investors, upon their request, the information required to be
delivered pursuant to Rule 144 A(d)(4) under the Securities Act. (7) In the
event that any direct or indirect parent of the Company guarantees the
Securities (which shall be permitted, subject to compliance with this Indenture,
at any time, at the Company’s sole discretion), this Indenture will permit the
Company to satisfy its obligations under this Section 4.02 with respect to
financial information relating to the Company by furnishing financial
information relating to such parent; provided that, if material, the same is
accompanied by consolidating information that explains in reasonable detail the
differences between the information relating to such parent, on the one hand,
and the information relating to the Company and the Restricted Subsidiaries on a
standalone basis, on the other hand. Such parent shall not be considered a
Guarantor by virtue of providing such guarantee, which may be released at any
time. The obligations under this Section 4.02 may be satisfied by having the
applicable reporting entity file reports with the SEC containing the information
contemplated hereunder within the timeframes contemplated hereunder. (8) While
the Company or any direct or indirect parent of the Company is in registration
with respect to an initial public offering, the Company or any direct or



--------------------------------------------------------------------------------



 
[a93014exhibit1031005.jpg]
5 indirect parent of the Company shall not be required to disclose any
information or take any actions which, in the view of the Company, would violate
the securities laws or the SEC’s “gun jumping” rules. (c) Whether or not the
Company is subject to (or whether or not the Company is voluntarily filing the
reports that would be required if the Company were subject to) the reporting
requirements of Section 13 or 15(d) of the Exchange Act: (1) At any time that
any of the Company’s Subsidiaries are Unrestricted Subsidiaries, then the
quarterly and annual financial information required by the preceding paragraph
shall include a reasonably detailed presentation, either on the face of the
financial statements or in the footnotes thereto, and in “Management’s
Discussion and Analysis of Financial Condition and Results of Operations,” of
the financial condition and results of operations of the Company and its
Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Company. (2) In addition, the
Company shall furnish to the Holders of Private Exchange Securities and to
prospective investors, upon the requests of such Holders, any information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act so
long as the Private Exchange Securities are not freely transferable under the
Securities Act. The Company also shall comply with the other provisions of TIA §
314(a). (3) If the Company lists any of the Securities for trading on any
national securities exchange, the Company shall notify the Trustee of such
listing. 3. EFFECT AND OPERATION OF SUPPLEMENTAL INDENTURE. This Supplemental
Indenture shall be effective and binding immediately upon its execution by the
Company, the Subsidiary Guarantors, the Trustee and the Collateral Agent, and
thereupon this Supplemental Indenture shall form a part of the Indenture for all
purposes, and every Note and Guarantee heretofore or hereafter authenticated and
delivered under the Indenture shall be bound hereby. 4. INDENTURE AND
SUPPLEMENTAL INDENTURE CONSTRUED TOGETHER. This Supplemental Indenture is an
indenture supplemental to, and in implementation of, the Indenture, and the
Indenture and this Supplemental Indenture shall henceforth be read and construed
together. 5. TRUST INDENTURE ACT CONTROLS. If any provision of the Indenture, as
amended by this Supplemental Indenture, limits, qualifies or conflicts with
another provision which is required or deemed to be included in the Indenture,
as amended by this Supplemental Indenture, by the Trust Indenture Act, such
required or deemed provision of the Trust Indenture Act shall control. 6. NO
RECOURSE AGAINST OTHERS. No director, manager, officer, employee, incorporator
or stockholder of the Company or any Subsidiary Guarantors or any of



--------------------------------------------------------------------------------



 
[a93014exhibit1031006.jpg]
6 their direct or indirect parents shall have any liability for any obligations
of the Company or any Subsidiary Guarantors under the Securities, the Guarantees
or the Indenture or for any claim based on, in respect of, or by reason of, such
obligations or their creation. Each Holder by accepting a Note waives and
releases all such liability. The waiver and release are part of the
consideration for issuance of the Securities. 7. NEW YORK LAW TO GOVERN. THE
INTERNAL LAW OF THE STATE OF NEW YORK SHALL GOVERN AND BE USED TO CONSTRUE THIS
SUPPLEMENTAL INDENTURE. 8. SEPARABILITY. In case any provision in this
Supplemental Indenture, the Indenture as supplemented by this Supplemental
Indenture, or in the Securities shall be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby. 9. COUNTERPARTS. The parties may sign
any number of copies of this Supplemental Indenture. Each signed copy shall be
an original, but all of them together represent the same agreement. The exchange
of copies of this Supplemental Indenture and of signature pages by facsimile or
pdf transmission shall constitute effective execution and delivery of this
Supplemental Indenture for all purposes and may be used in lieu of the original
Supplemental Indenture. Signatures of parties hereto transmitted by facsimile or
pdf shall be deemed to be their original signatures for all purposes. 10. EFFECT
OF HEADINGS. The Section headings herein have been inserted for convenience of
reference only, are not to be considered a part of this Supplemental Indenture
and will in no way modify or restrict any of the terms or provisions hereof. 11.
THE TRUSTEE. The Trustee shall not be responsible in any manner whatsoever for
or in respect of the validity or sufficiency of this Supplemental Indenture or
for or in respect of the recitals contained herein, all of which recitals are
made solely by the Subsidiary Guarantors and the Company. IN WITNESS WHEREOF,
the parties hereto have caused this Supplemental Indenture to be duly executed
and attested, all as of the date first above written. [Signatures on following
page]



--------------------------------------------------------------------------------



 
[a93014exhibit1031007.jpg]




--------------------------------------------------------------------------------



 
[a93014exhibit1031008.jpg]




--------------------------------------------------------------------------------



 
[a93014exhibit1031009.jpg]




--------------------------------------------------------------------------------



 
[a93014exhibit1031010.jpg]




--------------------------------------------------------------------------------



 